ORDER

PER CURIAM:
Gabrielle Elledge-LeVota appeals from the trial court’s judgment issuing of a full order of protection against her in favor of Anita Lewis because she argues Ms. Lewis failed to prove the essential elements of “stalking” under section 455.040 in that “there was no evidence that [Ms. Elledge-LeVota] initiated ‘repeated’ contact” with Ms. Lewis. Because a published opinion would have no precedential value, a memorandum has been-issued to the parties.
The judgment is affirmed. Rule 84.16(b).